--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
STANDBY EQUITY DISTRIBUTION AGREEMENT
 
THIS AGREEMENT dated as of February 17, 2012 (this “Agreement”) between YA
GLOBAL MASTER SPV LTD., a Cayman Islands exempt limited partnership (the
“Investor”), and AMERICAN POWER CORP., a corporation organized and existing
under the laws of the State of Nevada (the “Company”).
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Investor, from time to
time as provided herein, and the Investor shall purchase from the Company up to
$4,000,000 of the Company’s common stock, par value $0.001 per share (the
“Common Stock”); and
 
WHEREAS, such investments will be made in reliance upon the provisions of
Regulation D (“Regulation D”) of the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder (the “Securities Act”), and or upon
such other exemption from the registration requirements of the Securities Act as
may be available with respect to any or all of the transactions to be made
hereunder.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
 
Article I. Certain Definitions
 
Section 1.01 “Advance” shall mean the portion of the Commitment Amount requested
by the Company in the Advance Notice.
 
Section 1.02 “Advance Date” shall mean the 1st Trading Day after expiration of
the applicable Pricing Period for each Advance.
 
Section 1.03 “Advance Notice” shall mean a written notice in the form of Exhibit
A attached hereto to the Investor executed by an officer of the Company and
setting forth the Advance amount that the Company requests from the Investor.
 
Section 1.04 “Advance Notice Date” shall mean each date the Company delivers (in
accordance with Section 2.01(c) of this Agreement) to the Investor an Advance
Notice requiring the Investor to advance funds to the Company, subject to the
terms of this Agreement.
 
Section 1.05 “Affiliate” shall have the meaning set forth in Section 3.08.
 
Section 1.06 “By-laws” shall have the meaning set forth in Section 4.03.
 
Section 1.07 “Certificate of Incorporation” shall have the meaning set forth in
Section 4.03.
 
Section 1.08 “Closing Date” shall mean the date on which a Closing occurs.
 
Section 1.09  “Commitment Amount” shall mean the aggregate amount of up to
$4,000,000 which the Investor has agreed to provide to the Company in order to
purchase the Shares pursuant to the terms and conditions of this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1.10 “Commitment Fee” shall have the meaning set forth in Section
12.04(b).
 
Section 1.11  “Commitment Period” shall mean the period commencing on the
Effective Date, and expiring upon the termination of this Agreement in
accordance with Section 10.02.
 
Section 1.12 “Commitment Shares” shall have the meaning set forth in Section
12.04(b).
 
Section 1.13 “Common Stock” shall have the meaning set forth in the recitals of
this Agreement.
 
Section 1.14 “Company Indemnitees” shall have the meaning set forth in Section
5.02.
 
Section 1.15 “Company Periodic Report Date” shall have the meaning set forth in
Section 6.16.
 
Section 1.16 “Condition Satisfaction Date” shall have the meaning set forth in
Section 7.01.
 
Section 1.17 “Consolidation Event” shall have the meaning set forth in Section
6.08.
 
Section 1.18 “Damages” shall mean any loss, claim, damage, liability, costs and
expenses (including, without limitation, reasonable attorney’s fees and
disbursements and costs and expenses of expert witnesses and investigation).
 
Section 1.19 “Effective Date” shall mean the date on which the SEC first
declares effective a Registration Statement registering the resale of the
Shares.
 
Section 1.20 “Environmental Laws” shall have the meaning set forth in Section
4.10.
 
Section 1.21 “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
 
Section 1.22 “Indemnified Liabilities” shall have the meaning set forth in
Section 5.01.
 
Section 1.23 “Investor Indemnitees” shall have the meaning set forth in Section
5.01.
 
Section 1.24 “Market Price” shall mean the average of the two lowest daily VWAPs
of the Common Stock during the relevant Pricing Period, each of which is greater
than or equal to the Minimum Acceptable Price.
 
Section 1.25 “Material Adverse Effect” shall mean any condition, circumstance,
or situation that may result in, or would reasonably be expected to result in
(i) a material adverse effect on the legality, validity or enforceability of
this Agreement or the transactions contemplated herein, (ii) a material adverse
effect on the results of operations, assets, business or condition (financial or
otherwise) of the Company, taken as a whole, or (iii) a material adverse effect
on the Company’s ability to perform in any material respect on a timely basis
its obligations under this Agreement.
 
Section 1.26 “Maximum Advance Amount” shall be the greater of (1) $250,000 and
(2) the average of the Daily Value Traded for each of the 10 Trading Days prior
to the Advance Notice Date where Daily Value Traded is the product obtained by
multiplying the daily trading volume for such day be the VWAP for such day.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1.27 “Minimum Acceptable Price” or “MAP” shall be 90% of the VWAP on the
Trading Day prior to the Advance Notice Date.
 
Section 1.28 “Ownership Limitation” shall have the meaning set forth in Section
2.01(a).
 
Section 1.29 “Person” shall mean an individual, a corporation, a partnership, an
association, a trust or other entity or organization, including a government or
political subdivision or an agency or instrumentality thereof.
 
Section 1.30 “Plan of Distribution” shall have the meaning set forth in Section
6.01(a).
 
Section 1.31 “Pricing Period” shall mean the 5 consecutive Trading Days after
the Advance Notice Date, subject to any reduction pursuant to Section
2.01(b)(i).
 
Section 1.32 “Principal Market” shall mean the New York Stock Exchange, the
Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq Capital
Market, the OTC Bulletin Board, or the NYSE Euronext, whichever is at the time
the principal trading exchange or market for the Common Stock.
 
Section 1.33 “Purchase Price” shall be set at 95% of the Market Price during the
Pricing Period.
 
Section 1.34 “Registrable Securities” shall mean (i) the Shares, and (ii) any
securities issued or issuable with respect to any of the foregoing by way of
exchange, stock dividend or stock split or in connection with a combination of
shares, recapitalization, merger, consolidation or other reorganization or
otherwise.  As to any particular Registrable Securities, once issued such
securities shall cease to be Registrable Securities when (a) the Registration
Statement has been declared effective by the SEC and such Registrable Securities
have been disposed of pursuant to the Registration Statement, (b) such
Registrable Securities have been sold under circumstances under which all of the
applicable conditions of Rule 144 (or any similar provision then in force) under
the Securities Act (“Rule 144”) are met, or (c) in the opinion of counsel to the
Company such Registrable Securities may permanently be sold without registration
or without any time, volume or manner limitations pursuant to Rule 144.
 
Section 1.35 “Registration Limitation” shall have the meaning set forth in
Section 2.01(a)
 
Section 1.36 “Registration Period” shall have the meaning set forth in Section
6.01(b).
 
Section 1.37 “Registration Statement” shall mean a registration statement on
Form S-1 or Form S-3 or on such other form promulgated by the SEC for which the
Company then qualifies and which counsel for the Company shall deem appropriate,
and which form shall be available for the registration of the resale by the
Investor of the Registrable Securities under the Securities Act.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1.38 “Regulation D” shall have the meaning set forth in the recitals of
this Agreement.
 
Section 1.39 “SEC” shall have the meaning set forth in the recitals of this
Agreement.
 
Section 1.40 “SEC Documents” shall have the meaning set forth in Section 4.05.
 
Section 1.41 “Securities Act” shall have the meaning set forth in the recitals
of this Agreement.
 
Section 1.42 “Settlement Document” shall have the meaning set forth in Section
2.02(a).
 
Section 1.43 “Shares” shall mean the shares of Common Stock to be issued from
time to time hereunder pursuant to Advances and the Commitment Shares.
 
Section 1.44 “Trading Day” shall mean any day during which the Principal Market
shall be open for business.
 
Section 1.45 “VWAP” means, for any Trading Day, the daily volume weighted
average price of the Common Stock for such date on the Principal Market as
reported by Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (New York City
time) to 4:00 p.m. (New York City time)).
 
 
Article II. Advances
 
Section 2.01 Advances; Mechanics. Subject to the terms and conditions of this
Agreement (including, without limitation, the provisions of Article VII hereof),
the Company, at its sole and exclusive option, may issue and sell to the
Investor, and the Investor shall purchase from the Company, shares of Common
Stock on the following terms:
 
(a)  
Advance Notice.  At any time during the Commitment Period, the Company may
require the Investor to purchase shares of Common Stock by delivering an Advance
Notice to the Investor, subject to the conditions set forth in Section 7.01;
provided, however, that (i) the amount for each Advance as designated by the
Company in the applicable Advance Notice shall not be more than the Maximum
Advance Amount, (ii) the aggregate amount of the Advances  pursuant to this
Agreement shall not exceed the Commitment Amount, (iii) in no event shall the
number of shares of Common Stock issuable to the Investor pursuant to an Advance
cause the aggregate number of shares of Common Stock beneficially owned (as
calculated pursuant to Section 13(d) of the Exchange Act) by the Investor and
its affiliates to exceed 4.99% of the then outstanding Common Stock (the
“Ownership Limitation”) and (iv) under no circumstances shall the aggregate
offering price or number of Shares, as the case may be, exceed the aggregate
offering price or number of Shares available for issuance under the Registration
Statement (the “Registration Limitation”).  Notwithstanding any other provision
in this Agreement, the Company and the Investor acknowledge and agree that upon
the Investor’s receipt of a valid Advance Notice, the parties shall be deemed to
have entered into an unconditional contract binding on both parties for the
purchase and sale of Shares pursuant to such Advance Notice in accordance with
the terms of this Agreement and the Investor may sell shares that it is
unconditionally obligated to purchase under such Advance Notice prior to taking
possession of such shares.

 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)  
Minimum Acceptable Price.

 
(i)  
With respect to each Advance Notice (A) the amount of the Advance set forth in
such Advance Notice shall automatically be reduced by 20% for each Trading Day
during the Pricing Period that the VWAP of the Common Stock is below the MAP in
effect on such Trading Day (each such day, an “Excluded Day”), and (B) each
Excluded Day shall be excluded from the Pricing Period for purposes of
determining the Market Price.

 
(ii)  
The number of Shares to be issued and delivered to the Investor at each Closing
(in accordance with Section 2.02 of this Agreement) with respect to an Advance
Notice with a MAP shall be determined based on the Advance Notice amount as
reduced pursuant to Section 2.01(b)(i)(A) above, provided however, with respect
to each Excluded Day the Investor shall purchase and the Company shall sell
Shares (in a total amount for each Excluded Day not to exceed 20% of the amount
of the Advance set forth in such Advance Notice) in an amount equal to the
number of Shares sold by the Investor on such Excluded Day at a price per share
equal to the MAP in effect on such Excluded Day (without any further discount).

 
(c)  
Date of Delivery of Advance Notice.  Advance Notices shall be delivered in
accordance with the instructions set forth on the bottom of Exhibit A.  An
Advance Notice shall be deemed delivered on (i) the Trading Day it is received
by facsimile or otherwise by the Investor if such notice is received prior to
5:00 pm Eastern Time, or (ii) the immediately succeeding Trading Day if it is
received by facsimile or otherwise after 5:00 pm Eastern Time on a Trading Day
or at any time on a day which is not a Trading Day.  No Advance Notice may be
deemed delivered on a day that is not a Trading Day.

 
(d)  
Ownership Limitation; Commitment Amount.  In connection with each Advance Notice
delivered by the Company, any portion of an Advance that would (i) cause the
Investor to exceed the Ownership Limitation or (ii) cause the aggregate amount
of Advances to exceed the Commitment Amount shall automatically be withdrawn.

 
(e)  
Registration Limitation.  In connection with each Advance Notice, any portion of
an Advance that would exceed the Registration Limitation shall automatically be
deemed to be withdrawn by the Company with no further action required by the
Company.

 
Section 2.02 Closings.  Each Closing shall take place as soon as practicable
after each Advance Date in accordance with the procedures set forth below.  In
connection with each Closing the Company and the Investor shall fulfill each of
its obligations as set forth below:
 
(a)  
On each Advance Date, the Investor shall deliver to the Company a written
document (each a “Settlement Document”) setting forth the amount of the Advance
(taking into account any adjustments pursuant to Section 2.01), the Purchase
Price, the number of shares of Common Stock to be issued and subscribed for
(which in no event will be greater than the Ownership Limitation or any other
limitation set forth in this Agreement), and a report by Bloomberg, LP
indicating the VWAP for each of the Trading Days during the Pricing Period, in
each case taking into account the terms and conditions of this Agreement.  The
Settlement Document shall be in the form attached hereto as Exhibit B.

 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)  
Promptly after receipt of the Settlement Document with respect to each Advance
(and, in any event, not later than two Trading Days after such receipt), the
Company will, or will cause its transfer agent to, transfer such number of
shares of Common Stock registered in the name of the Investor as shall equal (x)
the amount of the Advance specified in such Advance Notice (as may be reduced
according to the terms of this Agreement, divided by (y) the Purchase Price, by
such means of delivery as may be mutually agreed upon by the parties hereto
against payment of the Purchase Price in same day funds to an account designated
by the Company.  No fractional shares shall be issued, and any fractional
amounts shall be rounded to the next higher whole number of shares.  All
certificates evidencing shares of Common Stock delivered pursuant hereto shall
bear the following legend:

 
THIS COMMON STOCK NOTE HAS BEEN SOLD IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.
 
(c)  
On or prior to the Closing Date, each of the Company and the Investor shall
deliver to the other all documents, instruments and writings required to be
delivered by either of them pursuant to this Agreement in order to implement and
effect the transactions contemplated herein.

 
Section 2.03 Hardship.  In the event the Investor sells shares of the Company’s
Common Stock after receipt of an Advance Notice and the Company fails to perform
its obligations as mandated in Section 2.02, the Company agrees that in addition
to and in no way limiting the rights and obligations set forth in Article V
hereto and in addition to any other remedy to which the Investor is entitled at
law or in equity, including, without limitation, specific performance, it will
hold the Investor harmless against any loss, claim, damage, or expense
(including reasonable legal fees and expenses), as incurred, arising out of or
in connection with such default by the Company and acknowledges that irreparable
damage would occur in the event of any such default.  It is accordingly agreed
that the Investor shall be entitled to an injunction or injunctions to prevent
such breaches of this Agreement and to specifically enforce, without the posting
of a bond or other security, the terms and provisions of this Agreement.
 
Article III. Representations and Warranties of Investor
 
Investor hereby represents and warrants to, and agrees with, the Company that
the following are true and correct as of the date hereof:
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.01 Organization and Authorization.  The Investor is duly organized,
validly existing and in good standing under the laws of the Cayman Islands and
has all requisite power and authority to purchase and hold the Shares.  The
decision to invest and the execution and delivery of this Agreement by such
Investor, the performance by such Investor of its obligations hereunder and the
consummation by such Investor of the transactions contemplated hereby have been
duly authorized and requires no other proceedings on the part of the
Investor.  The undersigned has the right, power and authority to execute and
deliver this Agreement and all other instruments on behalf of the
Investor.  This Agreement has been duly executed and delivered by the Investor
and, assuming the execution and delivery hereof and acceptance thereof by the
Company, will constitute the legal, valid and binding obligations of the
Investor, enforceable against the Investor in accordance with its terms.
 
Section 3.02 Evaluation of Risks.  The Investor has such knowledge and
experience in financial, tax and business matters as to be capable of evaluating
the merits and risks of, and bearing the economic risks entailed by, an
investment in the Company and of protecting its interests in connection with
this transaction.  It recognizes that its investment in the Company involves a
high degree of risk.
 
Section 3.03 No Legal Advice From the Company.  The Investor acknowledges that
it had the opportunity to review this Agreement and the transactions
contemplated by this Agreement with its own legal counsel and investment and tax
advisors.  The Investor is relying solely on such counsel and advisors and not
on any statements or representations of the Company or any of the Company’s
representatives or agents for legal, tax or investment advice with respect to
this investment, the transactions contemplated by this Agreement or the
securities laws of any jurisdiction.
 
Section 3.04 Investment Purpose. The securities are being purchased by the
Investor for its own account, and for investment purposes.  The Investor agrees
not to assign or in any way transfer the Investor’s rights to the securities or
any interest therein and acknowledges that the Company will not recognize any
purported assignment or transfer except in accordance with applicable Federal
and state securities laws.  No other Person has or will have a direct or
indirect beneficial interest in the securities.  The Investor agrees not to
sell, hypothecate or otherwise transfer the Investor’s securities unless the
securities are registered under Federal and applicable state securities laws or
unless, in the opinion of counsel satisfactory to the Company, an exemption from
such laws is available.
 
Section 3.05 Accredited Investor.  The Investor is an “Accredited Investor” as
that term is defined in Rule 501(a)(3) of Regulation D of the Securities Act.
 
Section 3.06 Information.  The Investor and its advisors (and its counsel), if
any, have been furnished with all materials relating to the business, finances
and operations of the Company and information it deemed material to making an
informed investment decision.  The Investor and its advisors, if any, have been
afforded the opportunity to ask questions of the Company and its
management.  Neither such inquiries nor any other due diligence investigations
conducted by such Investor or its advisors, if any, or its representatives shall
modify, amend or affect the Investor’s right to rely on the Company’s
representations and warranties contained in this Agreement.  The Investor
understands that its investment involves a high degree of risk.  The Investor is
in a position regarding the Company, which, based upon employment, family
relationship or economic bargaining power, enabled and enables such Investor to
obtain information from the Company in order to evaluate the merits and risks of
this investment.  The Investor has sought such accounting, legal and tax advice,
as it has considered necessary to make an informed investment decision with
respect to this transaction.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.07 No General Solicitation.  Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the shares of Common Stock offered hereby.
 
Section 3.08 Not an Affiliate.  The Investor is not an officer, director or a
person that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with the Company or any
“Affiliate” of the Company (as that term is defined in Rule 405 of the
Securities Act).
 
Section 3.09 Trading Activities.  The Investor’s trading activities with respect
to the Company’s Common Stock shall be in compliance with all applicable federal
and state securities laws, rules and regulations and the rules and regulations
of the Principal Market on which the Common Stock is listed or traded.  Neither
the Investor nor its affiliates, officers, directors, partners, and employees
(collectively, the “Investor Affiliates”) has an open short position in the
Common Stock, the Investor agrees that it shall not, and that it will cause its
Investor Affiliates not to, engage in any short sales of the Common Stock.
 
Article IV. Representations and Warranties of the Company
 
Except as stated below, on the disclosure schedules attached hereto or in the
SEC Documents, the Company hereby represents and warrants to, the Investor that
the following are true and correct as of the date hereof:
 
Section 4.01 Organization and Qualification.  The Company is duly incorporated,
validly existing and in good standing under the laws of the State of Nevada and
has all requisite corporate power to own its properties and to carry on its
business as now being conducted.  Each of the Company and its subsidiaries is
duly qualified as a foreign corporation to do business and is in good standing
in every jurisdiction in which the nature of the business conducted by it makes
such qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect.
 
Section 4.02 Authorization, Enforcement, Compliance with Other Instruments.  (i)
The Company has the requisite corporate power and authority to enter into and
perform this Agreement and any related agreements, in accordance with the terms
hereof and thereof, (ii) the execution and delivery of this Agreement and any
related agreements by the Company and the consummation by it of the transactions
contemplated hereby and thereby, have been duly authorized by the Company’s
Board of Directors and no further consent or authorization is required by the
Company, its Board of Directors or its stockholders, (iii) this Agreement and
any related agreements have been duly executed and delivered by the Company,
(iv) this Agreement and assuming the execution and delivery thereof and
acceptance by the Investor, any related agreements, constitute the valid and
binding obligations of the Company enforceable against the Company in accordance
with their terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of creditors’ rights and remedies.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.03 Capitalization.  The authorized capital stock of the Company
consists of 500,000,000 shares of Common Stock $0.001 par value per share a, of
which 96,429,359 shares of Common Stock are issued and outstanding, as of the
date hereof.  All of such outstanding shares have been validly issued and are
fully paid and non-assessable.  Except as disclosed in the SEC Documents, no
shares of Common Stock are subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the
Company.  Except as disclosed in the SEC Documents, as of the date hereof,
(i) there are no outstanding options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, any shares of capital stock of the Company or any of
its contracts, commitments, understandings or arrangements by which the Company
is or may become bound to issue additional shares of capital stock of the
Company or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company, (ii) there are no
outstanding debt securities (iii) there are no outstanding registration
statements other than on Form S-8 and (iv) there are no agreements or
arrangements under which the Company is obligated to register the sale of any of
its securities under the Securities Act (except pursuant to this
Agreement).  There are no securities or instruments containing anti-dilution or
similar provisions that will be triggered by this Agreement or any related
agreement or the consummation of the transactions described herein or
therein.  The Company has furnished or made available to the Investor true and
correct copies of the Company’s Articles of Incorporation, as amended and as in
effect on the date hereof (the “Articles of Incorporation”), and the Company’s
By-laws, as in effect on the date hereof (the “By-laws”), and the terms of all
securities convertible into or exercisable for Common Stock and the material
rights of the holders thereof in respect thereto.
 
Section 4.04 No Conflict.  The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby will not (i) result in a violation of the Articles of
Incorporation, any certificate of designations of any outstanding series of
preferred stock of the Company or By-laws or (ii) conflict with or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its subsidiaries is a party, or result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations and the rules and regulations of the
Principal Market on which the Common Stock is quoted) applicable to the Company
or any of its subsidiaries or by which any material property or asset of the
Company is bound or affected and which would cause a Material Adverse
Effect.  Except as disclosed in the SEC Documents, neither the Company nor its
subsidiaries is in violation of any term of or in default under its Articles of
Incorporation or By-laws or their organizational charter or by-laws,
respectively, or any material contract, agreement, mortgage, indebtedness,
indenture, instrument, judgment, decree or order or any statute, rule or
regulation applicable to the Company or its subsidiaries that would cause a
Material Adverse Effect.  The business of the Company and its subsidiaries is
not being conducted in violation of any material law, ordinance or regulation of
any governmental entity.  Except as specifically contemplated by this Agreement
and as required under the Securities Act and any applicable state securities
laws and as required by the rules of the Principal Market, the Company is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under or contemplated by this
Agreement in accordance with the terms hereof or thereof except as such consent,
authorization or order has been obtained as of the date hereof.  The Company and
its subsidiaries are not aware of any fact or circumstance which is reasonably
expected to give rise to any of the foregoing.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.05 SEC Documents; Financial Statements. The Common Stock is registered
pursuant to Section 12(g) of the Exchange Act and the Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC under the Exchange Act for the two years preceding the date
hereof (or such shorter period as the Company was required by law or regulation
to file such material) (all of the foregoing filed within the two years
preceding the date hereof or amended after the date hereof and all exhibits
included therein and financial statements and schedules thereto and documents
incorporated by reference therein, being hereinafter referred to as the “SEC
Documents”) on timely basis or has received a valid extension of such time of
filing and has filed any such SEC Document prior to the expiration of any such
extension.  The Company has delivered to the Investors or their representatives,
or made available through the SEC’s website at http://www.sec.gov, true and
complete copies of the SEC Documents.  None of the SEC Documents, at the time
they were filed with the SEC, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  Such financial statements have been
prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).  No other information provided by or on behalf of the Company to
the Investor which is not included in the SEC Documents contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in the light of the circumstance under
which they are or were made, not misleading.
 
Section 4.06 No Default.  Except as disclosed in the SEC Documents, the Company
is not in default in the performance or observance of any material obligation,
agreement, covenant or condition contained in any indenture, mortgage, deed of
trust or other material instrument or agreement to which it is a party or by
which it is or its property is bound and neither the execution, nor the delivery
by the Company, nor the performance by the Company of its obligations under this
Agreement or any of the exhibits or attachments hereto will conflict with or
result in the breach or violation of any of the terms or provisions of, or
constitute a default or result in the creation or imposition of any lien or
charge on any assets or properties of the Company under its Articles of
Incorporation, By-Laws, any material indenture, mortgage, deed of trust or other
material agreement applicable to the Company or instrument to which the Company
is a party or by which it is bound, or any statute, or any decree, judgment,
order, rules or regulation of any court or governmental agency or body having
jurisdiction over the Company or its properties, in each case which default,
lien or charge would cause a Material Adverse Effect.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.07 Absence of Events of Default.  Except for matters described in the
SEC Documents and/or this Agreement, no Event of Default, as defined in the
respective agreement to which the Company is a party, and no event which, with
the giving of notice or the passage of time or both, would become an Event of
Default (as so defined), has occurred and is continuing, which would have a
Material Adverse Effect.
 
Section 4.08 Intellectual Property Rights.  The Company and its subsidiaries own
or possess adequate rights or licenses to use all material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted.   The Company and its subsidiaries do not have any
knowledge of any infringement by the Company or its subsidiaries of trademark,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, and, to the knowledge of the Company, there is no
claim, action or proceeding being made or brought against, or to the Company’s
knowledge, being threatened against the Company or its subsidiaries regarding
trademark, trade name, patents, patent rights, invention, copyright, license,
service names, service marks, service mark registrations, trade secret or other
infringement; and the Company is not aware of any facts or circumstances which
might give rise to any of the foregoing.
 
Section 4.09 Employee Relations.  Neither the Company nor any of its
subsidiaries is involved in any labor dispute nor, to the knowledge of the
Company or any of its subsidiaries, is any such dispute threatened, in each case
which is reasonably likely to cause a Material Adverse Effect.
 
Section 4.10 Environmental Laws.  The Company and its subsidiaries (i) are in
material compliance with any and all applicable material foreign, federal, state
and local laws and regulations relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants (“Environmental Laws”), (ii) have received all material permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct their respective businesses and (iii) are in compliance with all
material terms and conditions of any such permit, license or approval.
 
Section 4.11 Title.  Except as set forth in the SEC Documents, the Company has
good and marketable title to its properties and material assets owned by it,
free and clear of any pledge, lien, security interest, encumbrance, claim or
equitable interest other than such as are not material to the business of the
Company.  Any real property and facilities held under lease by the Company and
its subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
subsidiaries.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.12 Insurance.  The Company and each of its subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary for similarly situated companies in the businesses in which the
Company and its subsidiaries are engaged.  The Company has not been refused any
insurance coverage sought or applied for and the Company does not have any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have a Material Adverse Effect.
 
Section 4.13 Regulatory Permits.  The Company and its subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.
 
Section 4.14 Internal Accounting Controls.  The Company and each of its
subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability, (iii) access to assets is permitted only in accordance with
management’s general or specific authorization and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
 
Section 4.15 No Material Adverse Breaches, etc.  Except as set forth in the SEC
Documents, the Company is not subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which in the
judgment of the Company’s officers has or would in the future have a Material
Adverse Effect.
 
Section 4.16 Absence of Litigation.  Except as set forth in the SEC Documents or
as disclosed to the Investor, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending against or affecting the Company,
the Common Stock or any of the Company’s subsidiaries, wherein an unfavorable
decision, ruling or finding would have a Material Adverse Effect.
 
Section 4.17 Subsidiaries.  Except as disclosed in the SEC Documents, the
Company does not presently own or control, directly or indirectly, any interest
in any other corporation, partnership, association or other business entity.
 
Section 4.18 Tax Status.  Except as disclosed in the SEC Documents or except as
would not reasonably be expected to have a Material Adverse Effect, the Company
and each of its subsidiaries has made or filed all federal and state income and
all other material tax returns, reports and declarations required by any
jurisdiction to which it is subject and (unless and only to the extent that the
Company and each of its subsidiaries has set aside on its books provisions
reasonably adequate for the payment of all unpaid and unreported taxes).  The
Company has paid all taxes and other governmental assessments and charges that
are material in amount, shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith and has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply.  There are no unpaid taxes in any material amount claimed to be due by
the taxing authority of any jurisdiction, and the officers of the Company know
of no basis for any such claim.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.19 Certain Transactions.  Except as set forth in the SEC Documents,
none of the officers, directors, or employees of the Company is presently a
party to any transaction with the Company (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any officer, director,
or any such employee has a substantial interest or is an officer, director,
trustee or partner.
 
Section 4.20 Fees and Rights of First Refusal.  The Company is not obligated to
offer the securities offered hereunder on a right of first refusal basis or
otherwise to any third parties including, but not limited to, current or former
shareholders of the Company, underwriters, brokers, agents or other third
parties.
 
Section 4.21 Use of Proceeds.  The Company shall use the net proceeds from this
offering for working capital and other general corporate purposes.
 
Section 4.22 Dilution.  The Company is aware and acknowledges that issuance of
shares of Common Stock could cause dilution to existing shareholders and could
significantly increase the outstanding number of shares of Common Stock.
 
Section 4.23 Acknowledgment Regarding Investor’s Purchase of Shares. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of an
arm’s length investor with respect to this Agreement and the transactions
contemplated hereunder. The Company further acknowledges that the Investor is
not acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereunder and any advice given by the Investor or any of its representatives or
agents in connection with this Agreement and the transactions contemplated
hereunder is merely incidental to the Investor’s purchase of the Shares
hereunder.  The Company is aware and acknowledges that it may not be able to
request Advances under this Agreement if the Registration Statement is not
declared effective or if any issuances of Common Stock pursuant to any Advances
would violate any rules of the Principal Market.  The Company further is aware
and acknowledges that any fees paid or shares issued pursuant to Section 12.04
hereunder or shall be earned on the date hereof and not refundable or returnable
under any circumstances.
 
Article V. Indemnification
 
The Investor and the Company represent to the other the following with respect
to itself:
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.01 Indemnification by the Company.  In consideration of the Investor’s
execution and delivery of this Agreement, and in addition to all of the
Company’s other obligations under this Agreement, the Company shall defend,
protect, indemnify and hold harmless the Investor, and all of its officers,
directors, partners, employees and agents (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement) and
each person who controls the Investor within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act  (collectively, the “Investor
Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and reasonable
expenses in connection therewith (irrespective of whether any such Investor
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by the Investor Indemnitees or any of them
as a result of, or arising out of, or relating to (a) any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement for the registration of the Shares as originally filed or in any
amendment thereof, or in any related prospectus, or in any amendment thereof or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading; provided, however, that
the Company will not be liable in any such case to the extent that any such
loss, claim, damage or liability arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information furnished to
the Company by or on behalf of the Investor specifically for inclusion therein;
(b) any misrepresentation or breach of any representation or warranty made by
the Company in this Agreement or any other certificate, instrument or document
contemplated hereby or thereby; (c) any breach of any covenant, agreement or
obligation of the Company contained in this Agreement or any other certificate,
instrument or document contemplated hereby or thereby; and (d) any cause of
action, suit or claim brought or made against such Investor Indemnitee not
arising out of any action or inaction of an Investor Indemnitee, and arising out
of or resulting from the execution, delivery, performance or enforcement of this
Agreement or any other instrument, document or agreement executed pursuant
hereto by any of the Investor Indemnitees.  To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities, which is permissible under applicable law.
 
Section 5.02 Indemnification by the Investor.  In consideration of the Company’s
execution and delivery of this Agreement, and in addition to all of the
Investor’s other obligations under this Agreement, the Investor shall defend,
protect, indemnify and hold harmless the Company and all of its officers,
directors, shareholders, employees and agents (including, without limitation,
those retained in connection with the transactions contemplated by this
Agreement) (collectively, the “Company Indemnitees”) from and against any and
all Indemnified Liabilities incurred by the Company Indemnitees or any of them
as a result of, or arising out of, or relating to (a) any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement for the registration of the Shares as originally filed or in any
amendment thereof, or in any related prospectus, or in any amendment thereof or
supplement thereto, or arising out of or based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading; provided, however, that
the Investor will only be liable for written information relating to the
Investor furnished to the Company by or on behalf of the Investor specifically
for inclusion in the documents referred to in the foregoing indemnity, and will
not be liable in any such case to the extent that any such loss, claim, damage
or liability arises out of or is based upon any such untrue statement or alleged
untrue statement or omission or alleged omission made therein in reliance upon
and in conformity with written information furnished to the Investor by or on
behalf of the Company specifically for inclusion therein; (b) any
misrepresentation or breach of any representation or warranty made by the
Investor in this Agreement or any instrument or document contemplated hereby or
thereby executed by the Investor; (c) any breach of any covenant, agreement or
obligation of the Investor(s) contained in this Agreement or any other
certificate, instrument or document contemplated hereby or thereby executed by
the Investor; or (d) any cause of action, suit or claim brought or made against
such Company Indemnitee not arising out of any action or inaction of a Company
Indemnitee and arising out of or resulting from the execution, delivery,
performance or enforcement of this Agreement or any other instrument, document
or agreement executed pursuant hereto by any of the Company Indemnitees.  To the
extent that the foregoing undertaking by the Investor may be unenforceable for
any reason, the Investor shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities, which is permissible under
applicable law.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.03 Notice of Claim.  Promptly after receipt by an Investor Indemnitee
or Company Indemnitee under this Article V of notice of the commencement of any
action or proceeding (including any governmental action or proceeding) involving
an Indemnified Liability, such Investor Indemnitee or Company Indemnitee shall,
if an Indemnified Liability in respect thereof is to be made against any
indemnifying party under this Article V deliver to the indemnifying party a
written notice of the commencement thereof; but the failure to so notify the
indemnifying party will not relieve it of liability under this Article V unless
and to the extent the indemnifying party did not otherwise learn of such action
and such failure result in the forfeiture by the indemnifying party of
substantial rights and defenses and will not, in any event, relieve the
indemnifying party from any obligations provided in this Article V.  The
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Investor Indemnitee or
Company Indemnitee, as the case may be; provided, however, that an Investor
Indemnitee or Company Indemnitee shall have the right to retain its own counsel
with the reasonable fees and expenses of not more than one counsel for such
Investor Indemnitee or Company Indemnitee to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Investor Indemnitee or Company Indemnitee
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Investor Indemnitee or Company Indemnitee and
any other party represented by such counsel in such proceeding. The Investor
Indemnitee or Company Indemnitee shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the Investor Indemnitee or Company
Indemnitee which relates to such action or claim.  The indemnifying party shall
keep the Investor Indemnitee or Company Indemnitee fully apprised at all times
as to the status of the defense or any settlement negotiations with respect
thereto.  No indemnifying party shall be liable for any settlement of any
action, claim or proceeding effected without its prior written consent,
provided, however, that the indemnifying party shall not unreasonably withhold,
delay or condition its consent.  No indemnifying party shall, without the prior
written consent of the Investor Indemnitee or Company Indemnitee, consent to
entry of any judgment or enter into any settlement or other compromise which
does not include as an unconditional term thereof the giving by the claimant or
plaintiff to such Investor Indemnitee or Company Indemnitee of a release from
all liability in respect to such claim or litigation.  Following indemnification
as provided for hereunder, the indemnifying party shall be subrogated to all
rights of the Investor Indemnitee or Company Indemnitee with respect to all
third parties, firms or corporations relating to the matter for which
indemnification has been made.  The indemnification required by this Article V
shall be made by periodic payments of the amount thereof during the course of
the investigation or defense, as and when bills are received.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.04 Contribution.  In the event that the indemnity provided in Section
5.01 or Section 5.02 is unavailable to or insufficient to hold harmless an
indemnified party for any reason, the Company and the Investor severally agree
to contribute to the aggregate losses, claims, damages and liabilities
(including legal or other expenses reasonably incurred in connection with
investigating or defending the same) (collectively “Losses”) to which the
Company and the Investor may be subject in such proportion as is appropriate to
reflect the relative benefits received by the Company on the one hand and by the
Investor on the other from transactions contemplated by this Agreement. If the
allocation provided by the immediately preceding sentence is unavailable for any
reason, the Company and the Investor severally shall contribute in such
proportion as is appropriate to reflect not only such relative benefits but also
the relative fault of the Company on the one hand and of the Investor on the
other in connection with the statements or omissions which resulted in such
Losses as well as any other relevant equitable considerations.  Benefits
received by the Company shall be deemed to be equal to the total proceeds from
the offering (net of underwriting discounts and commissions but before deducting
expenses) received by it, and benefits received by the Investor shall be deemed
to be equal to the total discounts received by the Investor.  Relative fault
shall be determined by reference to, among other things, whether any untrue or
any alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information provided by the Company
on the one hand or the Investor on the other, the intent of the parties and
their relative knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission.  The Company and the Investor agree
that it would not be just and equitable if contribution were determined by pro
rata allocation or any other method of allocation which does not take account of
the equitable considerations referred to above.  The aggregate amount of losses,
liabilities, claims, damages and expenses incurred by an indemnified party and
referred to above in this Article V shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in investigating,
preparing or defending against any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or any
claim whatsoever based upon any such untrue or alleged untrue statement or
omission or alleged omission.  Notwithstanding the provisions of this Section
5.04, the Investor shall not be required to contribute any amount in excess of
the amount by which the Purchase Price for Shares actually purchased pursuant to
this Agreement exceeds the amount of any damages which the Investor has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Article V, each person who
controls the Investor within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act and each director, officer, employee and agent of
the Investor shall have the same rights to contribution as the Investor, and
each person who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, each officer of the Company
who shall have signed the Registration Statement and each director of the
Company shall have the same rights to contribution as the Company, subject in
each case to the applicable terms and conditions of this Section 5.04.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.05 Remedies.  The remedies provided for in this Article V are not
exclusive and shall not limit any right or remedies which may otherwise be
available to any indemnified person at law or in equity.  The obligations of the
parties to indemnify or make contribution under this Article V Article Vshall
survive expiration or termination of this Agreement.
 
Article VI.
Covenants of the Company
 
Section 6.01 Registration Statement.
 
(a)  
Filing of a Registration Statement.  The Company shall prepare and file with the
SEC a Registration Statement or multiple Registration Statements for the resale
by the Investor of the Registrable Securities.  The Company in its sole
discretion may chose when to file such Registration Statements; provided,
however, that the Company shall not have the ability to request any Advances
until the effectiveness of a Registration Statement.  Each Registration
Statement shall contain the “Plan of Distribution” section in substantially the
form attached hereto as Exhibit D.

 
(b)  
Maintaining a Registration Statement.  The Company shall cause any Registration
Statement that has been declared effective to remain effective at all times
until all Registrable Securities contained in such Registration Statement cease
to be Registrable Securities (the “Registration Period”).  Each Registration
Statement (including any amendments or supplements thereto and prospectuses
contained therein) shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein, in light of the circumstances in which they were
made, not misleading.

 
(c)  
Filing Procedures.  Not less than three business days prior to the filing of a
Registration Statement and not less than one business day prior to the filing of
any related amendments and supplements to any Registration Statement (except for
any amendments or supplements caused by the filing of any annual reports on Form
10-K, quarterly reports on Form 10-Q and periodic reports on Form 8-K), the
Company shall furnish to the Investor copies of all such documents proposed to
be filed, which documents (other than those incorporated or deemed to be
incorporated by reference) will be subject to the reasonable and prompt review
of the Investor.  The Investor shall furnish comments on a Registration
Statement or an amendment or supplement to a Registration Statement to the
Company within 24 hours of the receipt thereof.

 
(d)  
Delivery of Final Documents.  The Company shall furnish to the Investor without
charge, (i) at least one copy of such Registration Statement as declared
effective by the SEC and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference, all
exhibits and each preliminary prospectus, (ii) at the request of the Investor,
10 copies of the final prospectus included in such Registration Statement and
all amendments and supplements thereto (or such other number of copies as the
Investor may reasonably request) and (iii) such other documents as the Investor
may reasonably request from time to time in order to facilitate the disposition
of the Registrable Securities owned by the Investor.

 
 
 
 

--------------------------------------------------------------------------------

 
 
(e)  
Amendments and Other Filings.  The Company shall (i) prepare and file with the
SEC such amendments (including post-effective amendments) and supplements to a
Registration Statement and the related prospectus used in connection with such
Registration Statement, which prospectus is to be filed pursuant to Rule 424
promulgated under the Securities Act, as may be necessary to keep such
Registration Statement effective at all times during the Registration Period,
and prepare and file with the SEC such additional Registration Statements in
order to register for resale under the Securities Act all of the Registrable
Securities; (ii) cause the related prospectus to be amended or supplemented by
any required prospectus supplement (subject to the terms of this Agreement), and
as so supplemented or amended to be filed pursuant to Rule 424; (iii) provide
the Investor copies of all correspondence from and to the SEC relating to a
Registration Statement (provided that the Company may excise any information
contained therein which would constitute material non-public information, and
(iv) comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities of the Company covered by such
Registration Statement until such time as all of such Registrable Securities
shall have been disposed of in accordance with the intended methods of
disposition by the seller or sellers thereof as set forth in such Registration
Statement.  In the case of amendments and supplements to a Registration
Statement which are required to be filed pursuant to this Agreement (including
pursuant to this Section 6.01(e)) by reason of the Company’s filing a report on
Form 10-K, Form 10-Q or Form 8-K or any analogous report under the Exchange Act,
the Company shall incorporate such report by reference into the Registration
Statement, if applicable, or shall file such amendments or supplements with the
SEC either on the day on which the Exchange Act report is filed which created
the requirement for the Company to amend or supplement the Registration
Statement, if feasible, or otherwise promptly thereafter.

 
(f)  
Blue-Sky.  The Company shall use its reasonable best efforts to assist Investor
in complying with the securities or “blue sky” laws of the jurisdictions in the
United States as the Investor reasonably requests in connection with the resale
of the Shares covered by a Registration Statement; provided, however, that the
Company shall not be required in connection therewith or as a condition thereto
to (w) make any change to its certificate of incorporation or by-laws, (x)
qualify to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 6.01(f), (y) subject itself to general
taxation in any such jurisdiction, or (z) file a general consent to service of
process in any such jurisdiction.  The Company shall promptly notify the
Investor of the receipt by the Company of any notification with respect to the
initiation or threat of any proceeding by a securities regulator in any of the
above jurisdictions related to the resale of Shares.

 
Section 6.02 Listing of Common Stock.  The Company shall use its commercially
reasonable efforts to maintain the Common Stock’s authorization for quotation on
the Principal Market and shall notify the Investor promptly if the Common Stock
shall cease to be authorized for listing on the Principal Market.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 6.03 Opinion of Counsel.  The Company shall cause the Investor to have
received an opinion from counsel to the Company in the form attached hereto as
Exhibit C prior to the first Advance Notice.
 
Section 6.04 Exchange Act Registration.  The Company will cause its Common Stock
to continue to be registered under Section 12(g) of the Exchange Act, will file
in a timely manner all reports and other documents required of it as a reporting
company under the Exchange Act and will not take any action or file any document
(whether or not permitted by Exchange Act or the rules thereunder) to terminate
or suspend such registration or to terminate or suspend its reporting and filing
obligations under said Exchange Act.
 
Section 6.05 Transfer Agent Instructions.  Upon effectiveness of the
Registration Statement the Company shall deliver a legal opinion to its transfer
agent to the effect that the Investor may transfer the shares of Common Stock
subject to the Registration Statement free of restrictive legend.
 
Section 6.06 Corporate Existence.  The Company will take all steps necessary to
preserve and continue the corporate existence of the Company.
 
Section 6.07 Notice of Certain Events Affecting Registration; Suspension of
Right to Make an Advance.  The Company will immediately notify the Investor, and
confirm in writing, upon its becoming aware of the occurrence of any of the
following events in respect of a Registration Statement or related prospectus
relating to an offering of Registrable Securities: (i) receipt of any request
for additional information by the SEC or any other Federal or state governmental
authority during the period of effectiveness of the Registration Statement for
amendments or supplements to the Registration Statement or related prospectus;
(ii) the issuance by the SEC or any other Federal or state governmental
authority of  any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iii) receipt
of any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose; (iv) the happening of any event that makes any statement made in the
Registration Statement or related prospectus of any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires the making of any changes in the Registration Statement, related
prospectus or documents so that, in the case of the Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of the related prospectus, it will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or of the necessity to amend the Registration Statement or
supplement a related prospectus to comply with the Securities Act or any other
law; and (v) the Company’s reasonable determination that a post-effective
amendment to the Registration Statement would be appropriate; and the Company
will promptly make available to the Investor any such supplement or amendment to
the related prospectus.  The Company shall not deliver to the Investor any
Advance Notice, and the Investor shall not sell any Shares pursuant to a
Registration Statement, during the continuation of any of the foregoing events.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 6.08 Consolidation; Merger.  If an Advance Notice has been delivered to
the Investor and the transaction contemplated in such Advance Notice has not yet
been closed in accordance with Section 2.02 hereof, then the Company shall not
effect any merger or consolidation of the Company with or into, or a transfer of
all or substantially all the assets of the Company to another entity (a
“Consolidation Event”).
 
Section 6.09 Issuance of the Company’s Common Stock.  The sale of the shares of
Common Stock hereunder shall be made in accordance with the provisions and
requirements of Regulation D and any applicable state securities law.
 
Section 6.10 Market Activities.   The Company will not, directly or indirectly,
take any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company under Regulation M of the Exchange Act.
 
Section 6.11 Opinion of Counsel Concerning Resales.  Provided that the
Investor’s resale of Common Stock received pursuant to this Agreement may be
freely sold by the Investor either pursuant to an effective Registration
Statement, in accordance with Rule 144, or otherwise, the Company shall obtain
for the Investor, at the Company’s expense, any and all opinions of counsel
which may be required by the Company’s transfer agent to issue such shares free
of restrictive legends, or to remove legends from such shares.
 
Section 6.12 Expenses.  The Company, whether or not the transactions
contemplated hereunder are consummated or this Agreement is terminated, will pay
all expenses incident to the performance of its obligations hereunder, including
but not limited to (i) the preparation, printing and filing of the Registration
Statement and each amendment and supplement thereto, of each prospectus and of
each amendment and supplement thereto; (ii) the preparation, issuance and
delivery of any Shares issued pursuant to this Agreement, (iii) all fees and
disbursements of the Company’s counsel, accountants and other advisors, (iv) the
qualification of the Shares under securities laws in accordance with the
provisions of this Agreement, including filing fees in connection therewith, (v)
the printing and delivery of copies of any prospectus and any amendments or
supplements thereto, (vi) the fees and expenses incurred in connection with the
listing or qualification of the Shares for trading on the Principal Market, or
(vii) filing fees of the SEC and the Principal Market.
 
Section 6.13 Sales.  Without the written consent of the Investor, the Company
will not, directly or indirectly, offer to sell, sell, contract to sell, grant
any option to sell or otherwise dispose of any shares of Common Stock (other
than the Shares offered pursuant to the provisions of this Agreement) or
securities convertible into or exchangeable for Common Stock, warrants or any
rights to purchase or acquire, Common Stock during the period beginning on the
5th Trading Day immediately prior to an Advance Notice Date and ending on the
5th Trading Day immediately following the corresponding Advance Date.
 
Section 6.14 Current Report.  Promptly after the date hereof (and prior to the
Company delivering an Advance Notice to the Investor hereunder), the Company
shall file with the SEC a report on Form 8-K or such other appropriate form as
determined by counsel to the Company, relating to the transactions contemplated
by this Agreement and shall provide the Investor with a reasonable opportunity
to review such report prior to its filing.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 6.15 Compliance With Laws.  The Company will not, directly or
indirectly, take any action designed to cause or result in, or that constitutes
or might reasonably be expected to constitute, the stabilization or manipulation
of the price of any security of the Company or which caused or resulted in, or
which would in the future reasonably be expected to cause or result in,
stabilization or manipulation of the price of any security of the Company.
 
Section 6.16 Black-out Periods.  Nothwithstanding any other provision of this
Agreement, the Company shall not deliver an Advance Notice during any Company
black-out periods or during any other period in which the Company is, or could
be deemed to be, in possession of material non-public information.
 
(a)  
 

 
Article VII.
Conditions for Advance and Conditions to Closing
 
Section 7.01 Conditions Precedent to the Right of the Company to Deliver an
Advance Notice.  The right of the Company to deliver an Advance Notice and the
obligations of the Investor hereunder with respect to an Advance is subject to
the satisfaction by the Company, on  each Advance Notice Date and Advance Date
(a “Condition Satisfaction Date”), of each of the following conditions:
 
(a)  
Accuracy of the Company’s Representations and Warranties.  The representations
and warranties of the Company shall be true and correct in all material
respects.

 
(b)  
Registration of the Common Stock with the SEC.  There is an effective
Registration Statement pursuant to which the Investor is permitted to utilize
the prospectus thereunder to resell all of the shares of Common Stock issuable
pursuant to such Advance Notice.  The Company shall have filed with the SEC in a
timely manner all reports, notices and other documents required of a “reporting
company” under the Exchange Act and applicable SEC regulations.

 
(c)  
Authority.  The Company shall have obtained all permits and qualifications
required by any applicable state for the offer and sale of the shares of Common
Stock, or shall have the availability of exemptions therefrom.  The sale and
issuance of the shares of Common Stock shall be legally permitted by all laws
and regulations to which the Company is subject.

 
 
 
 

--------------------------------------------------------------------------------

 
 
(d)  
No Material Notices. None of the following events shall have occurred and be
continuing:  (i) receipt by the Company of any request for additional
information from the SEC or any other federal or state governmental,
administrative or self regulatory authority during the period of effectiveness
of the Registration Statement, the response to which would require any
amendments or supplements to the Registration Statement or related prospectus;
(ii) the issuance by the SEC or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iii) receipt
by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose; (iv) the occurrence of any event that makes any
statement made in the Registration Statement or related prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires the making of any changes in the
Registration Statement, related prospectus or documents so that, in the case of
the Registration Statement, it will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and that in the case
of the related prospectus, it will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under and as of the date which they were made, not misleading; and (v) the
Company’s reasonable determination that a post-effective amendment to the
Registration Statement would be required. There shall not exist any fundamental
changes to the information set forth in the Registration Statement which would
require the Company to file a post-effective amendment to the Registration
Statement.

 
(e)  
Performance by the Company.  The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to each Condition Satisfaction Date.

 
(f)  
No Injunction.  No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits or
directly and adversely affects any of the transactions contemplated by this
Agreement, and no proceeding shall have been commenced that may have a Material
Adverse Effect.

 
(g)  
No Suspension of Trading in or Delisting of Common Stock.  The Common Stock is
trading on a Principal Market and all of the shares issuable pursuant to such
Advance Notice will be listed or quoted for trading on such Principal Market and
the Company believes, in good faith, that trading of the Common Stock on a
Principal Market will continue uninterrupted for the foreseeable future.  The
issuance of shares of Common Stock with respect to the applicable Advance Notice
will not violate the shareholder approval requirements of the Principal
Market.  The Company shall not have received any notice threatening the
continued listing of the Common Stock on the Principal Market.

 
(h)  
Maximum Advance Amount.  The amount of an Advance requested by the Company shall
not exceed the Maximum Advance Amount.

 
 
 
 

--------------------------------------------------------------------------------

 
 
(i)  
Authorized.  There shall be a sufficient number of authorized but unissued and
otherwise unreserved shares of Common Stock for the issuance of all of the
shares issuable pursuant to such Advance Notice.

 
(j)  
Executed Advance Notice.  The Investor shall have received the Advance Notice
executed by an officer of the Company and the representations contained in such
Advance Notice shall be true and correct as of each Condition Satisfaction Date.

 
(k)  
Consecutive Advance Notices.  Except with respect to the first Advance Notice,
the Company shall have delivered all Shares relating to all prior Advances.

 
Article VIII.
Non-Disclosure of Non-Public Information
 
The Company covenants and agrees that it shall refrain from disclosing, and
shall cause its officers, directors, employees and agents to refrain from
disclosing, any material non-public information to the Investor without also
disseminating such information to the public, unless prior to disclosure of such
information the Company identifies such information as being material non-public
information and provides the Investor with the opportunity to accept or refuse
to accept such material non-public information for review.
 
Article IX.
Choice of Law/Jurisdiction
 
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of New Jersey without regard to the principles of conflict of
laws.  The parties further agree that any action between them shall be heard in
Hudson Count, New Jersey, and expressly consent to the jurisdiction and venue of
the Superior Court of New Jersey, sitting in Hudson County, New Jersey and the
United States District Court of New Jersey, sitting in Newark, New Jersey, for
the adjudication of any civil action asserted pursuant to this paragraph.
 
Article X. Assignment; Termination
 
Section 10.01 Assignment.  Neither this Agreement nor any rights of the parties
hereto may be assigned to any other Person.
 
Section 10.02 Termination.
 
(a)  
Unless earlier terminated as provided hereunder, this Agreement shall terminate
automatically on the earliest of (i) the first day of the month next following
the 24-month anniversary of the Effective Date, or (ii) the date on which the
Investor shall have made payment of Advances pursuant to this Agreement in the
aggregate amount of the Commitment Amount.

 
(b)  
The Company may terminate this Agreement effective upon fifteen Trading Days’
prior written notice to the Investor; provided that (i) there are no Advances
outstanding, and (ii) the Company has paid all amounts owed to the Investor
pursuant to this Agreement.  This Agreement may be terminated at any time by the
mutual written consent of the parties, effective as of the date of such mutual
written consent unless otherwise provided in such written consent.  In the event
of any termination of this Agreement by the Company hereunder, so long as the
Investor owns any shares of Common Stock issued hereunder, unless all of such
shares of Common Stock may be resold by the Investor without registration and
without any time, volume or manner limitations pursuant to Rule 144, the Company
shall not suspend or withdraw the Registration Statement or otherwise
voluntarily cause the Registration Statement to become ineffective, or
voluntarily delist the Common Stock from the Principal Markets.

 
 
 
 

--------------------------------------------------------------------------------

 
 
(c)  
The obligation of the Investor to make an Advance to the Company pursuant to
this Agreement shall terminate permanently (including with respect to an Advance
Date that has not yet occurred) in the event that (i) there shall occur any stop
order or suspension of the effectiveness of the Registration Statement for an
aggregate of 50 Trading Days, other than due to the acts of the Investor, during
the Commitment Period, or (ii) the Company shall at any time fail materially to
comply with the requirements of Article VI and such failure is not cured within
30 days after receipt of written notice from the Investor, provided, however,
that this termination provision shall not apply to any period commencing upon
the filing of a post-effective amendment to such Registration Statement and
ending upon the date on which such post effective amendment is declared
effective by the SEC.

 
(d)  
Nothing in this Section 10.02 shall be deemed to release the Company or the
Investor from any liability for any breach under this Agreement, or to impair
the rights of the Company and the Investor to compel specific performance by the
other party of its obligations under this Agreement.  The indemnification
provisions contained in Article VArticle V shall survive termination hereunder.

 
 
Article XI. Notices
 
Any notices, consents, waivers, or other communications required or permitted to
be given under the terms of this Agreement must be in writing and will be deemed
to have been delivered (i) upon receipt, when delivered personally; (ii) upon
receipt, when sent by facsimile, provided a copy is mailed by U.S. certified
mail, return receipt requested; (iii) 3 days after being sent by U.S. certified
mail, return receipt requested, or (iv) 1 day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same.  The addresses and facsimile numbers for such
communications, except for Advance Notices which shall be delivered in
accordance with Section 2.01(b) hereof, shall be:
 
If to the Company, to:
American Power Corp.
 
16 Market Square Centre
 
1400 16th Street, Suite 400
 
Denver, CO 80202
 
Attention: Johannes Petersen
 
Telephone:                   (720) 932-8389
 
Facsimile:                      (720) 932-8189

 
 
 
 

--------------------------------------------------------------------------------

 
 
With a copy to:
Davis Graham & Stubbs LLP
 
1550 17th Street, Suite 500
 
Denver, CO 80202
 
Attention:  Michelle Shepston
 
Telephone: (303)892-7344
 
Facsimile: (303) 893-1379
   
If to the Investor(s):
YA Global Master SPV Ltd.
 
101 Hudson Street –Suite 3700
 
Jersey City, NJ 07302
 
Attention:              Mark Angelo
 
Portfolio Manager
 
Telephone:             (201) 985-8300
 
Facsimile:               (201) 985-8266
   
With a Copy to:
David Gonzalez, Esq.
 
101 Hudson Street – Suite 3700
 
Jersey City, NJ 07302
 
Telephone:             (201) 985-8300
 
Facsimile:                (201) 985-8266
   



Each party shall provide 5 days’ prior written notice to the other party of any
change in address or facsimile number.
 
 
Article XII. Miscellaneous
 
Section 12.01 Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party.  In the event any signature page is
delivered by facsimile transmission, the party using such means of delivery
shall cause 4 additional original executed signature pages to be physically
delivered to the other party within 5 days of the execution and delivery hereof,
though failure to deliver such copies shall not affect the validity of this
Agreement.
 
Section 12.02 Entire Agreement; Amendments.  This Agreement supersedes all other
prior oral or written agreements between the Investor, the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement, and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters.  No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the party to be charged with enforcement.
 
Section 12.03 Reporting Entity for the Common Stock.  The reporting entity
relied upon for the determination of the trading price or trading volume of the
Common Stock on any given Trading Day for the purposes of this Agreement shall
be Bloomberg, L.P. or any successor thereto.  The written mutual consent of the
Investor and the Company shall be required to employ any other reporting entity.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 12.04  Fees.
 
(a)  
Structuring and Due Diligence Fees.  Each of the parties shall pay its own fees
and expenses (including the fees of any attorneys, accountants, appraisers or
others engaged by such party) in connection with this Agreement and the
transactions contemplated hereby, except that the Company agrees to pay a
structuring fee of $10,000 to Yorkville Advisors, LLC of which $5,000 has been
received.

 
(b)  
Commitment Fee.  On the date hereof, the Company shall pay to the Investor a
commitment fee (the “Commitment Fee”) of $120,000.  The Commitment Fee may be
paid in cash, in shares of Common Stock or some combination thereof.  If any
portion of the Commitment Fee is to be paid in shares of Common Stock (such
shares, the “Commitment Shares”), the Company will issue to the Investor shares
of Common Stock within five days of the date hereof in an amount equal to the
portion of the Commitment Fee to be paid in shares of Common Stock divided by
the average of the VWAPs for each of the 5 Trading Days immediately prior to the
date hereof.

 
(c)  
Commitment Shares. Commitment Shares shall be deemed fully earned as of the date
they are issued regardless of the amount of Advances, if any, that the Company
is able to, or chooses to, request hereunder.  The Commitment Shares shall be
included on any registration statement filed by the Company after the date
hereof, unless such shares may be resold without any limitation pursuant to Rule
144.

 
Section 12.05 Brokerage.  Each of the parties hereto represents that it has had
no dealings in connection with this transaction with any finder or broker who
will demand payment of any fee or commission from the other party.  The Company
on the one hand, and the Investor, on the other hand, agree to indemnify the
other against and hold the other harmless from any and all liabilities to any
person claiming brokerage commissions or finder’s fees on account of services
purported to have been rendered on behalf of the indemnifying party in
connection with this Agreement or the transactions contemplated hereby.
 
 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Standby Equity
Distribution Agreement to be executed by the undersigned, thereunto duly
authorized, as of the date first set forth above.
 

 
COMPANY:
 
American Power Corp.
     
By:                                                             
 
Name:
 
Title:           
         
INVESTOR:
 
YA Global  Master SPV Ltd.
     
By:          Yorkville Advisors, LLC
 
Its:           Investment Manager
     
By:                                                               
 
Name:
 
Title:
   





 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
 
ADVANCE NOTICE
 
 
AMERICAN POWER CORP.
 
The undersigned, _______________________ hereby certifies, with respect to the
sale of shares of Common Stock of American Power Corp., (the “Company”) issuable
in connection with this Advance Notice, delivered pursuant to the Standby Equity
Distribution Agreement (the “Agreement”), as follows:
 
1.           The undersigned is the duly elected ______________ of the Company.
 
2.           There are no fundamental changes to the information set forth in
the Registration Statement which would require the Company to file a post
effective amendment to the Registration Statement.
 
3.           The Company has performed in all material respects all covenants
and agreements to be performed by the Company and has complied in all material
respects with all obligations and conditions contained in this Agreement on or
prior to the Advance Notice Date, and shall continue to perform in all material
respects all covenants and agreements to be performed by the Company through the
applicable Advance Date.  All conditions to the delivery of this Advance Notice
are satisfied as of the date hereof.
 
4.           The undersigned hereby represents, warrants and covenants that it
has made all filings (“SEC Filings”) required to be made by it pursuant to
applicable securities laws (including, without limitation, all filings required
under the Securities Exchange Act of 1934, which include Forms 10-Q, 10-K, 8-K,
etc.).  All SEC Filings and other public disclosures made by the Company,
including, without limitation, all press releases, analysts meetings and calls,
etc. (collectively, the “Public Disclosures”), have been reviewed and approved
for release by the Company’s attorneys and, if containing financial information,
the Company’s independent certified public accountants.  None of the Company’s
Public Disclosures contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
 
5.           The Advance requested is _____________________.
 
6.           The Minimum Acceptable Price with respect to this Advance Notice is
_________.
 
7.           4.99% of the outstanding Common Stock of the Company as of the date
hereof is  ___________.
 
The undersigned has executed this Certificate this ____ day of
_________________.
 
AMERICAN POWER CORP.


By:                                                                   
Name:
Title:
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
FORM OF SETTLEMENT DOCUMENT
 
VIA FACSIMILE & EMAIL


AMERICAN POWER CORP.
Attn:
Fax:
Email:
 

 
Below please find the settlement information with respect to the
Advance Notice Date of:
       
1.
(a) Amount of Advance Notice:
 $
   
(b) Amount of Advance Notice (after taking into account any
adjustments pursuant to Section 2.01):
 $
     
2.
 
Market Price:
 
 $
     
3.
 
Purchase Price (Market Price X 95%) per share:
 
 $
     
4.
 
Number of Shares due to Investor:
 
 

The Investor represents and warrants that it has sold or will sell the Shares
due to the Investor pursuant to the Registration Statement on Form S-1 (File No.
333-_______).  The Investor understands that if for any reason the shares are
not sold pursuant to the Registration Statement, the unsold Shares must be
returned to the Company and reissued in certificated form with the restrictive
legend set forth in Section 2.02(b).
 
Please issue the Shares due to the Investor to the following account:
 
INVESTOR’S DTC PARTICIPANT #:
 
ACCOUNT NAME:
ACCOUNT NUMBER:
ADDRESS:
CITY:
COUNTRY:                                              
CONTACT PERSON:
NUMBER AND/OR EMAIL:
Sincerely,
 
YA GLOBAL MASTER SPV, LTD.
 
__________________________________
By:           Yorkville Advisors, LLC
Its:           Investment Manager
Name:




Approved By American Power Corp.:




__________________________________
Name:
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
FORM OF OPINION
 


The Company is a corporation validly existing and in good standing under the
laws of the State of Nevada, with corporate power and authority to own, lease
and operate its properties and to conduct its business as described in the
Company’s public filings, including reports filed or furnished by the Company
under the Securities Exchange Act of 1934, as amended, (the “Exchange Act”) and
the rules and regulations of the Commission thereunder (the “Public Filings”)
and to enter into and perform its obligations under the Standby Equity
Distribution Agreement.


2.           The Company has the requisite corporate power and authority to
enter into and perform its obligations under the Standby Equity Distribution
Agreement and to issue the Common Stock in accordance with its terms.  The
execution and delivery of the Standby Equity Distribution Agreement by the
Company and the consummation by it of the transactions contemplated thereby have
been duly authorized by all necessary corporate action, and no further consent
or authorization of the Company or its Board of Directors or stockholders is
required.  The Standby Equity Distribution Agreement has been duly executed and
delivered, and the Standby Equity Distribution Agreement constitutes the valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.


3.           The Common Stock are duly authorized and, upon issuance in
accordance with the terms of the Standby Equity Distribution Agreement, will be
duly and validly issued, fully paid and non-assessable, free of any liens,
encumbrances and preemptive or similar rights contained in the Company’s
Articles of Incorporation or By-laws or, to our knowledge, in any agreement
filed by the Company as an exhibit to the Company’s Public Filings.


4.           The execution, delivery and performance of the Standby Equity
Distribution Agreement by the Company and the consummation by the Company of the
transactions contemplated thereby (other than performance by the Company of its
obligations under the indemnification sections of such agreements, as to which
no opinion need be rendered) will not (i) result in a violation of the Company’s
Articles of Incorporation or By-Laws; (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement or, indenture filed by the
Company as an exhibit to the Company's Public Filings; or (iii) to our
knowledge, result in a violation of any federal or Nevada law, rule or
regulation, order, judgment or decree applicable to the Company or by which any
property or asset of the Company is bound or affected.


5.           Based upon the representations, warranties and covenants contained
in the Transaction Documents, the Common Stock may be issued to Investor without
registration under the Securities Act of 1933, as amended.
 
6.           To our knowledge and other then as set forth in the Public Filings,
there are no legal or governmental proceedings pending to which the Company is a
party or of which any property or assets of the Company is subject which is
required to be disclosed in any Public Filings.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Exhibit D
 
PLAN OF DISTRIBUTION
 


Each Selling Stockholder (the “Selling Stockholders”) of the common stock and
any of their pledgees, assignees and successors-in-interest may, from time to
time, sell any or all of their shares of common stock on the __________ or any
other stock exchange, market or trading facility on which the shares are traded
or in private transactions.  These sales may be at fixed or negotiated
prices.  A Selling Stockholder may use any one or more of the following methods
when selling shares:
 
·  
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 
·  
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 
·  
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 
·  
an exchange distribution in accordance with the rules of the applicable
exchange;

 
·  
privately negotiated transactions;

 
·  
broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;

 
·  
through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 
·  
a combination of any such methods of sale; or

 
·  
any other method permitted pursuant to applicable law.

 
The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”), if available, rather
than under this prospectus.
 
Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this Prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with NASDR Rule 2440; and in the case of a principal transaction a
markup or markdown in compliance with NASDR IM-2440.
 
 
 
 

--------------------------------------------------------------------------------

 
 
In connection with the sale of the common stock or interests therein, the
Selling Stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
Common Stock in the course of hedging the positions they assume.  The Selling
Stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
 
The Selling Stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales.  In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act.  Each Selling Stockholder has informed the
Company that it does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the Common Stock. In no
event shall any broker-dealer receive fees, commissions and markups which, in
the aggregate, would exceed eight percent (8%).
 
Because Selling Stockholders may be deemed to be “underwriters” within the
meaning of the Securities Act, they will be subject to the prospectus delivery
requirements of the Securities Act including Rule 172 thereunder.  In addition,
any securities covered by this prospectus which qualify for sale pursuant to
Rule 144 under the Securities Act may be sold under Rule 144 rather than under
this prospectus.  There is no underwriter or coordinating broker acting in
connection with the proposed sale of the resale shares by the Selling
Stockholders.
 
We have agreed to keep this prospectus effective until the earlier of (i) the
date on which the shares may be resold by the Selling Stockholders without
registration and without regard to any volume limitations by reason of Rule 144
under the Securities Act or any other rule of similar effect or (ii) all of the
shares have been sold pursuant to this prospectus or Rule 144 under the
Securities Act or any other rule of similar effect.  The resale shares will be
sold only through registered or licensed brokers or dealers if required under
applicable state securities laws. In addition, in certain states, the resale
shares may not be sold unless they have been registered or qualified for sale in
the applicable state or an exemption from the registration or qualification
requirement is available and is complied with.
 
Expenses, Indemnification
 
We will not receive any of the proceeds from the sale of the shares of common
stock sold by the Selling Stockholders and will bear all expenses related to the
registration of this offering but will not pay for any commissions, fees or
discounts, if any, We have agreed to indemnify the Selling Stockholders against
certain losses, claims, damages and liabilities, including liabilities under the
Securities Act.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Supplements
 
In the event of a material change in the plan of distribution disclosed in this
prospectus, the selling stockholders will not be able to effect transactions in
the shares pursuant to this prospectus until such time as a post-effective
amendment to the registration statement is filed with, and declared effective
by, the SEC.
 
Regulation M
 
We have informed the Selling Stockholders that Regulation M promulgated under
the Securities Exchange Act of 1934 may be applicable to them with respect to
any purchase or sale of our common stock. In general, Rule 102 under Regulation
M prohibits any person connected with a distribution of our common stock from
directly or indirectly bidding for, or purchasing for any account in which it
has a beneficial interest, any of the shares or any right to purchase the
shares, for a period of one business day before and after completion of its
participation in the distribution.
 
During any distribution period, Regulation M prohibits the Selling Stockholders
and any other persons engaged in the distribution from engaging in any
stabilizing bid or purchasing our common stock except for the purpose of
preventing or retarding a decline in the open market price of the common stock.
None of these persons may effect any stabilizing transaction to facilitate any
offering at the market.
 
We have also advised the Selling Stockholders that they should be aware that the
anti-manipulation provisions of Regulation M under the Exchange Act will apply
to purchases and sales of shares of common stock by the Selling Stockholders,
and that there are restrictions on market-making activities by persons engaged
in the distribution of the shares. Under Regulation M, the Selling Stockholders
or their agents may not bid for, purchase, or attempt to induce any person to
bid for or purchase, shares of our common stock while such Selling Stockholders
are distributing shares covered by this prospectus. Regulation M may prohibit
the Selling Stockholders from covering short sales by purchasing shares while
the distribution is taking place, despite any contractual rights to do so under
the Agreement. We have  advised the Selling Stockholders that they should
consult with their own legal counsel to ensure compliance with Regulation M.
 


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------